DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

2.  Claims 1-3, 6,9, 13-18, 20-26, 29 and 30 are pending.
3. Claims 1-2 are objected to for the following informalities: 
 
(i) Claim 1 uses different numbering system in listing the different elements of the claim (i.e., “(1)” and “(ii)”.  

(ii) claim 2 contains spelling mistake in “ijjan” it should be “(i) an”.

4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 1-3, 6,9, 13-18, 20-26, 29 and 30, drawn to a method for treating a glaucoma in a subject in need thereof comprising administering to the subject (i) an antibody, or an antigen-binding portion thereof, that specifically binds to a family with sequence similarity 19, member A5 ("FAM19A5") protein ("anti- FAM19A5 antibody"), classified in Class/subclass A61K 39/00.

Claims 1-3, 6,9, 13-18, 20-26, 29 and 30,, drawn to a method for treating a glaucoma in a subject in need thereof comprising administering to the subject (ii) a polynucleotide encoding an antibody, or an antigen-binding portion thereof, that specifically binds to a family with sequence similarity 19, member A5 ("FAM19A5") protein ("anti- FAM19A5 antibody"); classified in Class A61K 48/00.
 

The inventions are distinct, each from the other because of the following reasons:

5.  Groups I and II are different methods.  Various methods of treating glaucoma differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentably distinct.

6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 25, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644